DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poindexter (US Patent 5,466,153) in view of Tschackert (US Pub 2013/0146067) and in view of Oota et al. (US pub 2010/0189341).
With respect to claim 1, Poindexter discloses an intraoral surgical mouth prop see (fig 1 below) comprising: an anatomically contoured (col. 4, ll. 2-5 “deforming on biting”) outer mouth prop body element (fig 1, 2), and an inner body element (fig 1, 3b) positioned within the outer element, the outer element including bite grip platforms (see fig 1 below) and flanges (see fig 1 below), the flanges extending from the lateral aspects of the bite grip platforms so that, in use, the soft tissues of the cheeks and tongue are held away from the bite grip platforms (fig 3 shows the cheeks and tongue being kept away from the grips) the inner element comprising an integral flexible tether (fig 1, 3a) and a tether grip 

    PNG
    media_image1.png
    304
    589
    media_image1.png
    Greyscale

Poindexter discloses the inner element being harder than the outer element (col. 4, ll. 8-12 discloses the core being metal or a resilient plastic, while col. 4 ll. 2-5 states the outer body deforms on biting) the claimed invention  except for the inner and outer elements manufactured from two different Shore A hardness variants of the same thermoplastic elastomer.
Tschackert discloses a prop being manufactured entirely from two different Shore A hardness variants of the same high performance biocompatible thermoplastic elastomer (paragraph 39) to allow a device to be made that is both comfortable and strong enough to be made (paragraph 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the prop being manufactured entirely from two different Shore A hardness variants of the same high performance biocompatible thermoplastic elastomer in view of Tschackert in order to allow a device to be made that is both comfortable and strong enough to be made.

Oota discloses an outer teeth engaging element having a Shore A hardness within the range Shore A 55 to Shore A 75 (paragraph 55, part of 14 that engages the teeth has a hardness equal to 70) and the inner element having a Shore A hardness with the range Shore A 85 to Shore A 95 (paragraph 55, part that is near the handle of 14 has a hardness equal to 90) to provide a strength that is hard enough to maintain the distance and be soft enough to still deform in contact with the teeth (paragraph 55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Poindexter in view of Tschackert such that the outer element having a Shore A hardness within the range Shore A 55 to Shore A 75 and the inner element having a Shore A hardness with the range Shore A 85 to Shore A 95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poindexter in view of Tschackert and in view of Oota as applied to claim 1 above, and further in view of Anca et al. (US 2012/0143003) and Zohn (Zohn HK. Color coding periodontal instruments. Quintessence Int. 2010 Jul-Aug;41(7):591-4. PMID: 20614047).
With respect to claim 3, Poindexter in view of Tschackert and in view of Oota discloses the claimed invention except for wherein the outer element is moulded using a white thermoplastic elastomer.
Anca et al. discloses an oral mouth prop that is color coded based on the standard color scheme (paragraph 35) to allow the practitioner to determine the size of the prop (paragraph 35). Zohn discloses standard colors include red, white and blue (page 593).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Poindexter in view of Tschackert and in view of Oota to have the outer element is moulded using a white thermoplastic elastomer in view of Anca and Zohn in order to allow the practitioner to determine the size of the prop.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773